DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “generating a user hearing profile including at least a portion of the user herein data”. The term “herein” appears to be a misspelling of “hearing”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,330,377 (the ‘377 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 is not patentably distinct from Claim 1 of the ‘377 Patent, because Claim 1 is anticipated by Claim 1 of the ‘377 Patent. Claim 1 of the ‘377 Patent recites the additional limitations of “generating a user hearing profile for a user, and determining, based on user hearing data from the user hearing profile”, “the set of initial DSP parameters is obtained based on a unique identifier of the user”, and “receiving at least a first user input to the 2D graphical fitting interface, specifying a first 2D coordinate selected from a coordinate space presented by the 2D graphical fitting interface”. However, these limitations present a species of genius Claim 1 of the present Application.

Claim 2 is not patentably distinct from Claim 2 of the ‘377 Patent, because Claim 2 is anticipated by Claim 2 of the ‘377 Patent. Claim 2 of the ‘377 Patent recites the additional limitations of “iteratively determining a final set of refined DSP parameters based on successive user inputs”. However, these limitations present a species of genius Claim 2 of the present Application.

Claim 3 is not patentably distinct from Claim 3 of the ‘377 Patent, because Claim 3 is anticipated by Claim 3 of the ‘377 Patent. Claim 3 of the ‘377 Patent recites the additional limitations of “a second user input”. However, these limitations present a species of genius Claim 3 of the present Application. Claim 3 also recites “generating, in response to the second input to the 2D graphical fitting interface, and based on the a second 2D coordinate”, which Claim 3 of the ‘377 Patent does not explicitly recite. Claim 3 of the ‘377 Patent only recites “generating, based on the second 2D coordinate”. However, in Claim 3 of the instant Application and Claim 3 of the ‘377 Patent, the second 2D coordinate is specified by the second input. Therefore, the “generating” would be in response to the second input.

Claim 4 is not patentably distinct from Claim 4 of the ‘377 Patent, because Claim 4 is word-for-word identical.

Claim 5 is not patentably distinct from Claim 5 of the ‘377 Patent, because Claim 5 is anticipated by Claim 5 of the ‘377 Patent. Claim 5 of the ‘377 Patent recites the additional limitations of “a second user input”. However, these limitations present a species of genius Claim 5 of the present Application.

Claim 6 is not patentably distinct from Claim 6 of the ‘377 Patent, because Claim 6 is word-for-word identical.

Claim 7 is not patentably distinct from Claim 7 of the ‘377 Patent, because Claim 7 varies from Claim 7 of the ‘377 Patent only by slight wording differences. Claim 7 recites “the compression adjustment is calculated for each of a plurality of subbands; the compression adjustment comprises two interlinked threshold variables, wherein the two interlinked threshold variables are based on a pre-determined differential for each subband” where Claim 7 of the ‘377 Patent recites the concise version: “the compression adjustment is calculated for each one of a plurality of subbands and comprises two interlinked threshold variables based on a pre-determined differential for each given subband”.

Claim 8 is not patentably distinct from Claim 8 of the ‘377 Patent, because Claim 8 varies from Claim 8 of the ‘377 Patent only by slight wording differences. Claim 8 recites “wherein the pre-determined differential for each subband is determined using an age of a user” where Claim 8 of the ‘377 Patent recites “wherein the pre-determined differential for each given subband of the compression adjustment is further determined by an age of the user”. However, in parent Claim 7 of the instant Application and parent Claim 7 of the ‘377 Patent, the pre-determined differential for each given subband relates to the compression adjustment, so it is implied that that “each subband” recited in Claim 8 of the instant Application is each subband of the compression adjustment.

Claim 9 is not patentably distinct from Claim 9 of the ‘377 Patent, because Claim 9 is word-for-word identical.

Claim 10 is not patentably distinct from Claim 10 of the ‘377 Patent, because Claim 10 is anticipated by Claim 10 of the ‘377 Patent. Claim 10 of the ‘377 Patent recites the additional limitations of “the user hearing data from the user hearing profile comprises user demographic information”. However, these limitations present a species of genius Claim 10 of the present Application, since Claim 1 of the ‘377 Patent recites that user hearing data is from the user hearing profile.

Claim 11 is not patentably distinct from Claim 11 of the ‘377 Patent, because Claim 11 is anticipated by Claim 10 of the ‘377 Patent. Claim 11 recites “comprising generating a user hearing profile including at least a portion of the user (hearing) data”, while Claim 11 of the ‘377 Patent recites “wherein generating the user hearing profile comprises”. However, these limitations present a species of genius Claim 11 of the present Application, since Claim 1 of the ‘377 Patent recites that user hearing data is from the user hearing profile.

Claim 11 is not patentably distinct from Claim 11 of the ‘377 Patent, because Claim 11 is word-for-word identical.

Claim 12 is not patentably distinct from Claim 12 of the ‘377 Patent, because Claim 12 is word-for-word identical.

Claim 13 is not patentably distinct from Claim 13 of the ‘377 Patent, because Claim 13 is anticipated by Claim 13 of the ‘377 Patent. Claim 13 of the ‘377 Patent recites the additional limitations of “the given sound personalization algorithm”. However, these limitations present a species of genius Claim 13 of the present Application.

Claim 16 is not patentably distinct from Claim 16 of the ‘377 Patent, because Claim 16 is anticipated by Claim 16 of the ‘377 Patent. Claim 16 of the ‘377 Patent recites the additional limitations of “the given sound personalization algorithm”. However, these limitations present a species of genius Claim 16 of the present Application.

Claim 17 is not patentably distinct from Claim 17 of the ‘377 Patent, because Claim 17 is anticipated by Claim 17 of the ‘377 Patent. Claim 17 of the ‘377 Patent recites the additional limitations of “the given sound personalization algorithm”. However, these limitations present a species of genius Claim 17 of the present Application.

Claim 18 is not patentably distinct from Claim 18 of the ‘377 Patent, because Claim 18 is word-for-word identical.

Claim 19 is not patentably distinct from Claim 19 of the ‘377 Patent, because Claim 19 is word-for-word identical.

Claim 20 is not patentably distinct from Claim 20 of the ‘377 Patent, because Claim 20 is word-for-word identical.


Claims 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 14-15 of U.S. Patent No. 11,330,377 (the ‘377 Patent) in view of Ganter et al., U.S. Patent No. 8,437,479.

Claim 14 is not patentably distinct from Claim 14 of the ‘377 Patent. Claim 14 of the ‘377 Patent recites all the limitations of Claim 14, with the exception of the user hearing profile being generated based at least in part on a hearing test. However, generating hearing profiles based on a hearing test was well known. Ganter teaches that hearing profiles are generated by administering hearing tests (col. 4, lines 2-9). Therefore, it would have been obvious to generate the hearing profile of Claim 14 based at least in part on a hearing test, as a known technique for generating hearing profiles.

Claim 15 is not patentably distinct from Claim 15 of the ‘377 Patent, because Claim 15 is word-for-word identical.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653